Exhibit 10.36

FOURTH AMENDMENT OF LEASE

THIS AMENDMENT made and entered into as of the 31st day of October, 2008 by and
between Rodger P. Nordblom and Peter C. Nordblom, as Trustees of Northwest
Associates (“Landlord”) and LeMaitre Vascular, Inc. (“Tenant”).

WITNESSETH

WHEREAS, Landlord and Tenant entered into a lease dated March 31, 2003, as
amended by the First Amendment of Lease dated May 21, 2004, by the Second
Amendment of Lease dated May 21, 2007 and by the Third Amendment of Lease dated
February 26, 2008 (collectively the “Lease”) for the Premises containing 27,098
rentable square feet in the building located at 63 Second Avenue, Burlington,
Massachusetts; and

WHEREAS, Landlord and Tenant would like to extend the term of the Lease for an
additional two (2) Years expiring on September 30, 2011;

NOW THEREFORE, in consideration of the mutual agreements contained herein, the
parties agree that the Lease shall be modified and amended as follows:

1. The Expiration Date as contained in Section 1.1 of the Lease, shall be
changed to September 30, 2011.

2. Effective as of October 1, 2009, the Annual Fixed Rent Rate and the Monthly
Fixed Rent Rate specified in Section 1.1 of the Lease shall be changed to
$298,068 and $24,839.00 respectively through September 30, 2011.

3. Capitalized terms used herein without definition shall have the meanings
ascribed to them in the Lease.

As amended hereby, the Lease is ratified and confirmed in all respects, and
shall continue in full force and effect.

The remainder of this page has been intentionally left blank



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Fourth Amendment of Lease
under seal as of the date first written above.

 

LANDLORD:

/s/    Peter C. Nordblom

As Trustee and not individually

/s/    Rodger P. Nordblom

As Trustee and not individually TENANT: LEMAITRE VASCULAR, INC. By:  

/s/    Trent G. Kamke

Print Name: Trent G. Kamke

Print Title: Senior VP – Operations

Hereunto duly authorized

 

2